

Exhibit 10.16






THIRD AMENDMENT TO
CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as of March
21, 2019, is by and among Performant Business Services, Inc., a Nevada
corporation (the “Borrower”), and ECMC Group, Inc., a Delaware non-profit
corporation (the “Lender”).


RECITALS:


A.
The Borrower and Lender are parties to that certain Credit Agreement dated as of
August 7, 2017 and amended by the Second Amendment to the Credit Agreement dated
as of August 31, 2018 (collectively referred to as the “Credit Agreement”).



B.
The Parties desire to amend the Credit Agreement on the terms and subject to the
conditions set forth herein.



NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Borrower and Lender hereby agree as follows:


1.
Defined terms.     All capitalized terms used in this Amendment shall have the
meanings set forth in the Credit Agreement, as amended hereby, except where the
context otherwise requires or as otherwise provided herein.



2.
Amendments.



a.
Section 2.3 of the Credit Agreement is hereby amended and restated in full as
follows:



“2.3. Extension of Maturity Date.


Borrower may, by written notice to Lender given no later than July 31, 2021,
extend the Maturity Date for a one year period commencing on the then applicable
Maturity Date and ending on fifth anniversary of the Closing Date, provided that
concurrently with such written notice Borrower shall deliver to Lender Warrants
representing the right to acquire 1% of the Diluted Common Equity of Parent. If
Borrower extends the Maturity Date pursuant to the immediately preceding
sentence, Borrower may, by written notice to Lender given no later than July 31,
2022, extend the then applicable Maturity Date for an additional one year period
commencing on the then applicable Maturity Date and ending on the sixth
anniversary of the Closing Date, provided that concurrently with such written
notice Borrower shall deliver to Lender Warrants representing the right to
acquire 1.5% of the Diluted Common Equity of Parent. In no event shall the
Maturity Date be extended beyond the sixth anniversary of the Closing Date. In
addition to the issuance of the warrants described above, the right of the
Borrower to make any extension under this Section 2.3, is subject to
satisfaction of the following conditions on the date of notice of extension from
the Borrower and on effective date of such extension:


(a) the representations and warranties of Borrower or any other Loan Party set
forth in this Agreement and the other Loan Documents shall be true and correct
in all material respects with the same effect as if then made (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); and


(b) no Event of Default or Default shall have then occurred and be continuing.”


b.
Section 7.14.4 of the Credit Agreement is hereby amended in its entirety to
provide as follows:



“7.14.4        Premiere Acquisition.


Notwithstanding anything to the contrary in this Section 7.14, neither the
Borrower nor any other Loan Party shall be required to comply with the financial
covenants set forth in Sections


1

--------------------------------------------------------------------------------



Exhibit 10.16






7.14.1 and 7.14.2 above with respect to each Computation Period ending on the
last day of the first six Fiscal Quarters beginning with the Borrower’s fourth
Fiscal Quarter of 2018.”


3.
Conditions to Effectiveness. This Amendment shall become effective as of the
date first above written (the “Effective Date”) when, and only wen this
Amendment has been executed on behalf of each of the Lender and the Borrower and
delivered by each to the other party, and the Lender shall have received
counterparts of a Reaffirmation in form satisfactory to the Lender, dated as of
even date herewith, executed by the Guarantors.



4.
Representations, Warranties and Covenants. To induce the Lender to enter into
this Amendment, the Borrower hereby represents and warrants to the Lender on the
date hereof as follows:



(a)    the execution, delivery and performance by the Borrower of this Amendment
does not and will not (i) require any consent or approval of any government
agency or authority (other than any approval which has been obtained and is in
full force and effect), (ii) conflict with (x) any provision of applicable law,
(y) the charter, by-laws or other organizational documents of Borrower or any
other Loan Party or (z) any agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon Borrower or any other
Loan Party or any of their respective properties or (iii) require, or result in,
the creation or imposition of any Lien on any asset of Borrower, any Subsidiary
or any other Loan Party (other than Liens in favor of Lender created pursuant to
the Collateral Documents) in each case of the foregoing clauses (i), (ii) and
(ii), except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.


(b)    the representations and warranties contained in the Credit Agreement (as
may be amended by this Amendment) are true and correct as of the date hereof as
though made on that date, except to the extent such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date.


(c)    the Credit Agreement, as amended by this Amendment, is the legal, valid
and binding obligation of the Borrower and is enforceable against the Borrower
in accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors' rights generally and to general
principles of equity.


(d)    after giving effect to this Amendment, there does not exist any Default
or Event of Default.


5.    Reference to and Effect on the Loan Documents.
(a)    From and after the date of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference to the “Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import referring
to the Credit Agreement in any other Loan Document shall mean and be a reference
to the Credit Agreement, as amended hereby.


(b)    Except as specifically set forth above, the Credit Agreement and each
additional Loan Document remains in full force and effect and is hereby ratified
and confirmed.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under the Credit Agreement or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement or any such other
Loan Document.
6.
Entire Agreement. The Credit Agreement, as amended by this Amendment,
collectively sets forth the entire understanding and agreements of the parties
hereto in relation to the subject matter hereof and supersede any prior
negotiations and agreements between the parties relative to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Credit Agreement or any other Loan Document, as amended by this
Amendment, shall bind any party hereto, and none of the Lender or the Borrower
have relied on any such promise, condition, representation or warranty.



2

--------------------------------------------------------------------------------



Exhibit 10.16






7.
Counterparts. This Amendment may be executed in one or more counterparts, each
of which and together shall be considered an original, and together they shall
constitute one and the same instrument.



8.
Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

9.
Governing Law; Jurisdiction; Venue; Jury Trial. THIS AMENDMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES. THIS AMENDMENT SHALL BE SUBJECT TO THE
JURISDICTION, VENUE, AND JURY TRIAL PROVISIONS OF THE CREDIT AGREEMENT.



10.
Headings; Recitals. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose. The Recitals hereto are incorporated herein by reference.



11.
Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and the Lender, and their respective, permitted,
successors, assigns.



12.
Conflict or Inconsistency. In the event of any conflict or inconsistency between
the terms and conditions of the Credit Agreement and this Amendment, the terms
and conditions of this Amendment shall prevail.





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their duly authorized officers as of the date first set forth
above.




ECMC GROUP, INC.        PERFORMANT BUSINESS SERVICES, INC.
As Lender        As Borrower


By: /s/ Greg Van Guilder         By: /s/ Lisa Im
Its: Chief Investment Officer         Its: Chief Executive Officer
Date: 3-20-2019         Date: 3-21-2019


3

--------------------------------------------------------------------------------



Exhibit 10.16






AFFIRMATION
Each of the undersigned, Guarantors under that certain Guarantee and Collateral
Agreement dated as of August 11, 2017 (the “GCA”), hereby consents to the terms
of that certain Third Amendment to Credit Agreement dated as of March 21, 2019
(the “Third Amendment”) to which this Reaffirmation is attached, between ECMC
Group, Inc. and Performant Business Services, Inc., and hereby acknowledges that
the obligations of each of the undersigned under the GCA and the other Loan
Documents (as defined in the Credit Agreement) to which any of them is a party,
continue in full force and effect from and after the Effective Date (as defined
in the Third Amendment) of the Third Amendment after giving effect to the Third
Amendment.
PERFORMANT FINANCIAL CORPORATION, a Delaware corporation
By:  /s/ Lisa Im        
Name: Lisa Im           
Title: CEO                 
PERFORMANT RECOVERY, INC., a California corporation
By:  /s/ Lisa Im        
Name: Lisa Im           
Title: CEO                 
PERFORMANT TECHNOLOGIES, LLC., a California limited liability company
By: /s/ Harold Leach    
Name: Harold Leach     
Title:  Manager         
PREMIERE CREDIT OF NORTH AMERICA, LLC, an Indiana limited liability company
By: /s/ Steven Sturgeon   
Name: Steven Sturgeon   
Title:  Vice President Operations  
HEALTHCARE BILLING ADMINISTRATORS, LLC, an Indiana limited liability company
By: /s/ Steven Sturgeon   
Name: Steven Sturgeon   
Title:  Vice President Operations  

Dated as of March 21, 2019.






4